       Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 1 of 18                                                                    PageID 1

 Pro Se 14 (Rev. 12/16) Com laint for Violation of Civil Ri ts (Prisoner)


                                                                                                                                         in Clerk's Office
                                         UNITED STATES DISTRICT COURT
                                                                                 for the                                                  JUL. 0 7 2020
                                                         _____ District of _____                                               U.S. District Court
                                                                                                                              Middle District of TN
                                                                   _____ Division


                                                                                   )
                                                                                           Case No.               3:20-cv-0581
                                                                                   )                           (to be.filled in by the Clerk's Office)

                         ·,_; flainti.ff(s)
                                                                                   )
 (Write the full name of each plaintiffwho is filing this complaint.               )
 Ifthe names of all the plaintiffs'cannot'fit 'in the space above,                 )
                                        <,r,;.
 please write "see attached" in the space imd attach an additional
 page with the full list ofnames.)
                                                                                   )
                                                                                   )
                     .             -v- --V -,_, r. Qr3 �                           )
  G-v "h4' b� "'-'ds - U tJ,1 r"' � .-1;;\.'.1- r Jo;-:� j                                                                         -,.

L'1c1(cle�-1 !l@ · ,L l6$e ����rtf\�\6�
                                   u                     j                                                                     ,
                                                                                                                              ,:
                             Defendant(s)                                          )
 (Write the full name of each defendant who is being sued lfthe                    )
 names of all the defendants cannot fit in the space above, please          !I     )
 write "see attached" in the space and attach an additional page
                                                                                                  I1
 with thefull list of names. Do not include addresses h(!re.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Prisoner Complaint)
                                                                                                           I
                                                                                                       !
                                                                            NOTICE
                                                                                                                       ,.
    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete fmancial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a fmancial account number.

    Except as noted in this form, plaintiff need not send _exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                     Page 1 of 11
      Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 2 of 18                                                 PageID 2


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.        The Parties to This Complaint

          A.          The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name                                            DBOAL- LP, Af\
                            All other names by which
                            you have been known:
                            ID Number                                            IC
                            Current Institution                                    14)41 CW14 Of(Ft 4 60-0 141 i t 4 t j
                            Address                                               OX S6 q     J
                                                                                                          iA                6~
                                                                                        City               State             Zip Code


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (f known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name
                           Job or Title (ifknown)                                 ~'
                           Shield Number
                                                                                rr ii
                           Employer
                           Address

                                                                                        City               State             Zip Code

                                                                            ❑ Individual capacity     ❑ Official capacity


                     Defendant No. 2
                           Name                                         (`1 m krt
                           Job or Title (ifknown)                       Cast I` -1;7-1r a qt(
                           Shield Number
                           Employer                                                             6.s
                           Address                                                         ;l

                                                                                        City              State              Zip Code

                                                                        ❑ Individual capacity       ❑ Official capacity



                                                                                                                                    Page 2 of 11
     Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 3 of 18                                                  PageID 3


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                            Name                                            t~V-e~ 1r2rid
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address                                          Pa    -Y S", I
                                                                                       City              State              Zip Code
                                                                            E] Individual capacity   F Official capacity

                     Defendant No. 4
                           Name                                             m~, Jv~eS
                           Job or Title (f known)                           IfTJ t`~' 1'n~c7 gC1
                           Shield Number
                           Employer                                            ~(~[(►(~ Q( IS6~
                           Address                                            }

                                                                                      City               State              Zip Code

                                                                            0 Individual capacity       Official capacity

H.        Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                            Federal officials (a Bivens claim)

                          State or local officials (a § 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




         C.          Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                   Page 3 of 11
       Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 4 of 18                                     PageID 4


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




                                                                                                                   rvc k ►4we
                                         . I vi 6 WAO , m3 C I \1 f 1~
III.      Prisoner Status                                                   aJ

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          ❑           Pretrial detainee

          ❑           Civilly committed detainee

          ❑           Immigration detainee

                      Convicted and sentenced state prisoner

          ❑           Convicted and sentenced federal prisoner

          ❑           Other (explain)


IV.      Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




        B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.




                      `W,) 6 v~;-1                                                                                      Page 4 of 11
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 5 of 18                                                                                    PageID 5

  Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



           C.           What date and approximate time did the events giving rise to your claim(s) occur?




            D.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                        Was anyone else involved? . Who else saw what happened?)


                                                                                        2 rf_e WS
                                                                                                                             1V ,
                                                                              'lj l n   ,1


                                               P~°;~"~ =            ~t~
                                                                ~jng3              E i~1`A (61 ,i.~g~.~ i~c

                                    riki. I ' l►t'              ~ !r\01~                             fit' Nb`
                                                                                                                                  1
  V.        Injuries
            If you sustained injuries related to the events alleged above, describe your injuries and state what medical
            treatment, if any, you required and did or did not receive.
           -1-564                                                                                         1                                      4-
              5`j r'                            -~J 46
                                                    YJ                                                                                           ~




               W
                            .y ~
                     Xr                                                                 t sa         :'                                                      ~"..r
                   )L ' `i ce     ~'~. `s'~1~d~ (,~ ~ '@+'"..s T''a                         ► ~,°-~-F'2-                               ~•~ ~r~.-
                                                                                                                                                     '~.



   VI.       Relief        ~ t1L              ~t3t r            C5► 1~.~r 3~~t
                                                                            ► Sect ~Ut" ~r~
                                                                                         ol        ~[                                   ► ✓? er►er e
                                         'Auq              '14 Cr-414A,                          PFJi*z,4            1I
                                                                                          o not cite any cases or statutes.
             State briefly Oat you want the court to do for you. Make no legal argumen
             If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
             the acts alleged. Explain the basis for these claims.                          _                            t
                                                                     Jr             .1 c}     07Ntj           L)If         i+
                                                                                       cJ —o
                                                          4, heQ~ 1 ~~                              sZ(cl~r9
                                                                                                                                        V+
                                                                                                                                                             f~~
                                                                                                                                                              e


                 4


                           t.l t              s ~s~e. i,a "3
                                                                                                                                                     S►'=' ~
                     ti-L,
                        3~         ,   t? —
                                                                 C ~i. G~                r
                                                                                         S~  1    C1~ 5
                                                                                                               _,Q        r~ ( [,,,g         Page 5 of I I

                                                   t~                                                                     q " 4.tk5 ar'tll+c:~V T
                                                                       ~ 3                       u~-Iy                    ~t✓-~~ ~~~~c~--
                                                                                                  A if 1                               Irrs
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 6 of 18   PageID 6


                                    4ts




                              54


  qWurs4


   C6r
     Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 7 of 18                                       PageID 7


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII. Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     ❑      Yes

                     ❑      No

                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).




                                                    C6VAM C4 at C-f
        B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                            Yes

                     ❑     No

                     ❑      Do not know


        C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?
                                                                                                            ar (elm
                     ❑     Yes                                   ("r recur   O   ri
                                                                                                       '.
                     ❑     No                                                                                    c            ?`

                     ❑     Do not know

                    If yes, which claim(s)?




                                                                                                                          Page 6 of 11
     Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 8 of 18                                         PageID 8


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                            Yes

                      ❑     No

                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      ❑     Yes

                      ❑     No


         E.          If you did file a grievance:

                     1. Where did you file the grievance?




                     2.     What did you claim in your grievance?




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process)




                                                                                                                          Page 7 of 11
     Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 9 of 18                                      PageID 9


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      1. If there are any reasons why you did not file a grievance, state them here:




                     2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
                        when and how, and their response, if any:




         G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                     administrative remedies)

VIII. Previous Lawsuits

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 1915(g).

        To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

        ❑      Yes

        ❑      No


        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                       Page 8 of I 1
    Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 10 of 18                                       PageID 10


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     ❑      Yes

                     ❑ 'No


         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1     Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                     2. Court (iffederal court, name the district; ifstate court) name the county and State)



                     3. Docket or index number



                     4. Name of Judge assigned to your case



                     5. Approximate date of filing lawsuit



                     6. Is the case still pending?

                           ❑ Yes

                          ❑ No

                            If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




        C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?



                                                                                                                        Page 9 of 11
   Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 11 of 18                                      PageID 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     El Yes
                            No


         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1     Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                     2. Court (iffederal court, name the district; if state court, name the county and State)




                     3. Docket or index number



                     4. Name of Judge assigned to your case



                     5. Approximate date of filing lawsuit



                     6. Is the case still pending?

                          ❑ Yes

                                No

                           If no, give the approximate date of disposition

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                    Page 10 of 11
   Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 12 of 18                                      PageID 12


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.
                                                            f
                     Date of signing:                                   1~h


                     Signature of Plaintiff
                     Printed Name of Plaintiff
                     Prison Identification #
                     Prison Address

                                                                              City         State           Zip Code


         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                              City         State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                      Page 11 of 11
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 13 of 18                                                   PageID 13

                                                                                                  pECEIVED
                                                                                               ija Clerk's Offic
                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                                                                   JUL 0 7 2020
                                                                                             U .S. District Co t
                                                                                              ddlD istrict o ;N

                Plaintiff{.$),                          ) Case Number

      V.                                                ) Judge

               7A pa j, A P--,,e ~v zaw-( 0€ A e~C .) Magistrate Judge
                Defendannt(s ..                         )

      4Jr~      '~GIs                       1
                                                            5• '     j          5    ;
                                                (Type of Pleading)


                                                            «('~4u c-lum, =~               ~+~"•.'~~Y
                                                                                                   i
                                                                                                    '-_-   P°'s@':

                                                                         sA

                                  TLS
                                                                         IX
                                                                         ~
                                                                          ~ - 6r-



                                                                                                                     C




                                                                                           't` ~ ~'" ~'' ~~"~—[
                                                                                              ,+_
           ~••— ~ S ~~ \ L. ~~~'~'~• ~ ~ 4i. ~.- ~l,~t-1 )i`T~Ii ~~~~ ~~CC'i`~~`---~~ rY




                                                         f i ,, yTn 0 i 4-re
                                                                                       l-'e-f t            ~~~+5
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 14 of 18                                  PageID 14



       4vo     hoof-t t&~           off:; 6+ki-:) do4ikK                            ~imrf 7        3
                                             Loll        j13, Jp
                                                                                              4,
                                                                        fa,


            b oifo r4:
                     ,
                     ,
                     ~       S 4,      4~~fr                       Vc-


                                                 6Q~., -04 rk, rr,~Lzro A%h
                    1 7                      `fft-J, fi            6   (6v            btx




                                                                               r-,
                                                                                 zs      q
                                                                                                   40




                                                                                                   ~p
            bud m Ou~-                 cop-~ Of
                                              2


       -~r WN-CA 41, flP   rrNf)jfT%    It B-f              wJ, 5~v~t fuplAc ~C,
      —4:rr A~2
       W,
         ll))~,-> CATA ldweol 1     71-11,                             pf,- f u fJ N r,(,4
                                                     ro 6 1
                                                     p                                             pt-
                                                                         i7z    F




                                              I
                                                                      -
                                                                   PeT i
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 15 of 18                            PageID 15




                                      (Signature)

                                       I VI~d


                                       V,r(


                                      (Address & Telephone Number, if any) .


                                                                                 a
                                                S           ~,




                                                                        Ij




         \3 41k s j A- Lla0~ nn4 4A-ks byre'                                 f            d




         li../


                     v4iur f -,PL . tkA 1           is sr        it -                If
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 16 of 18                                      PageID 16



                                        CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the (pleading)     C"Ii, (                          Z7
       has been served on:                                                  U
                                      i
       (Name)
       (Address)         CE Pa htd
       (Address)

       (Name)         L'f~`.r ei'f~3
       (Address)      LIC(.T
       (Address)       G.S ,~ i ;" ' J ; ++ Ty
                                        r


                                            y
       (Name)        Vr'
       (Address)     --I u C V t} "t,Y X419
       (Address)      P , ii',j t ftf -Q
       (Name)
       (Address)     ~?*Ict C FL boy,
       (Address)

       (Name)          6— VPIA owl-I%low
       (Address)            Po 6.
                                1~;tl
       (Address)                  3,R4?-S
       (Name)
       (Address)
       (Address)

      (Name)
      (Address)
      (Address)

      (Name)
      (Address)
      (Address)

      (Name)
      (Address)
      (Address)

      on the a:        day of   J14d e                                    , 20 Z6.
                                                                                           { d
                                                                                     irk i^~~d<~eeaUr

                                                              Signature         -~
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 17 of 18       PageID 17




                                                             J




                                          . o                Cf)
                        l`Lrr.
                                           wow         1~    p
                                           a) 0.
                                                        fa
                                                cyni

             r                            c
                                                             Y




                                          N ssue►
                                          CD    ~
                                                             o
                                          PI) , Vj'
                                          O C                Uj
                                                                    !
                                                                   .I,
         i
Case 1:20-cv-01171-JDT-cgc Document 1 Filed 07/07/20 Page 18 of 18   PageID 18
